Citation Nr: 0708372	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04 28-767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for tendonitis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 through April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for both a back and 
left shoulder disability.  These claims are not ready for 
final adjudication at this time.  Under 38 C.F.R. § 3.159(d) 
(2006), a VA examination is warranted when the claims folder 
does not contain sufficient competent medical evidence to 
decide the claim, but contains evidence of a current 
disability, evidence of an event, injury or disease in 
service, and an indication that the claimed disability may be 
associated with the event, injury or disease in service.  In 
this case, the claims folder contains evidence of current 
back and shoulder disabilities.  

As recent as September 2006, lumbar stenosis at L5-S1 was 
reported in the records of the VA Medical Center Memphis.  
Prior to that, in July 2006, spondylosis with radiculopathy 
and lumbar disc protrusion was shown following MRI.  A 
February 2003 x-ray report suggests that the veteran has 
osteopenia.  As such, there is clearly a back disability at 
present, although a definitive diagnosis has not been 
obtained.  There is also evidence in the service medical 
records of treatment for back pain in May 1962, as well as 
suggestions in post-service treatment records that the 
veteran has had back pain since service.  See March 2003 and 
October 2003 lay statements, as well as April 2003 VA 
outpatient treatment notes.  There are also records from the 
San Diego Police Department showing that the veteran injured 
his back in 1972 while working as a police officer.  As such, 
there is evidence sufficient to warrant a VA examination to 
determine the nature of the veteran's current back 
disability, and to determine whether his current disability 
manifested in service with appropriate consideration the 1972 
back injury.  

With regard to the veteran's left shoulder, the current 
medical evidence suggests that the veteran has degenerative 
joint disease and calcific tendonitis in the shoulder.  See 
September 2006 and September 2003 notes in the VA outpatient 
treatment records.  The service medical records show that the 
veteran complained of shoulder pain more than once in service 
in 1964.  The veteran's statements, as well as the March 2003 
and October 2003 lay statements, suggest that the veteran has 
had shoulder pain since service.  Considering the evidence of 
record as a whole, a VA examination is warranted to determine 
the current nature and etiology of the veteran's left 
shoulder disability.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Afford the veteran a VA orthopedic 
examination to determine the current 
nature and etiology of the veteran's back 
and left shoulder disabilities.  The 
claims folder must be provided to the 
examiner for review.  The examiner is 
asked to provide a current diagnosis with 
regard to the veteran's back and his left 
shoulder. 

In addition to the diagnosis, after a 
review of the evidence of record, the 
examiner should provide an opinion 
regarding the etiology of the veteran's 
back and shoulder disorders by addressing 
the following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran has a 
current back or shoulder disorder that was 
either incurred in or manifested in 
service, or within one year of discharge 
in April 1966?  

With regard to the back claim, the 
examiner should take into consideration 
the evidence provided by the San Diego 
Police Department.  A complete rationale 
should be provided for any opinion 
expressed.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


